Edwards, J. (concurring):
The penal quality of the statute must be borne in mind. “ Kosher meat and poultry market ” means a place where such meat and poultry are sold,— not necessarily exclusively. This inscription on the defendant’s window did not constitute a declaration that all the meat sold or offered for sale in the *329premises was “ kosher ” meat, nor was it a declaration that such meat was there for sale at all times.
I vote to acquit on the ground that the evidence does not show that the defendant, “ with intent to defraud, sold or exposed for sale any meat and falsely represented the same to be kosher.”
Herbert, J., concurs.